            Case 1:18-cr-00407-KMW Document 39 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          -x

UNITED STATES OF AMERICA
                                                                                       ORDER
            -       V.   -
                                                                                       Sl 18 Cr. 407    (KMW)
CARLOS MANUEL BETANCES LUNA MERA,

                                             Defendant.

-   -   -       -    -   -   -   -   -   -       -   -   -   -   -        -x

                         WHEREAS,            with            the      consent   of   the   defendant,   CARLOS

MANUEL BETANCES LUNA MERA,                                       his guilty plea allocution was taken

before a United States Magistrate Judge on October 2, 2019; and

                         WHEREAS,            a       transcript of the allocution was made and

thereafter was transmitted to the District Court; and

                         WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

                         IT IS HEREBY ORDERED that the defendant's guilty plea is

accepted.

SO ORDERED:

Dated:                   New York, New York

                             /C -    3/- f'f

                                                                     THE HONORABLE KIMBA M. WOOD
                                                                     UNITED STATES DISTRICT JUDGE
                                                                     SOUTHERN DISTRICT OF NEW YORK
